Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grodde et al. (US Pub. No. 2020/0247471) (“Grodde”) in view of Castro et al. (USP 9,916,673) (“Castro”).
Regarding claim 1, Grodde teaches A method for controlling a vehicle, comprising: determining an orientation of a vehicle graphic for display on a user interface of a mobile device, the vehicle graphic representing a vehicle and a trailer (see at least Grodde para 8: "The remote client device is configured to accept positional data from a vehicle and a trailer ( e.g., GPS location, orientation of the trailer and the vehicle such as pitch, roll, and yaw, etc.) and display, on the GUI, a representation of a vehicle and a trailer within an environment based on the positional data."). Grodde teaches determining the orientation of the vehicle graphic and displaying it on a screen, however Grodde does not explicitly teach determining a tilt of a mobile device and using it when determining what to display. However Castro teaches in a similar field of augmented navigation determining a tilt of the mobile device (see at least Castro Col 11 Lines 25-28: "In one embodiment, vertical directional data obtained from an accelerometer is used to determine the angle of elevation or tilt angle at which the UE 101 is pointing."); and presenting, via the user interface of the mobile device, a view of the vehicle graphic according to the orientation and tilt (see at least Castro Col 10 Lines 57-61: "Thereafter, the switching module 209 interact with the image module 203 to display on the screen of the UE 101 different portions of the prerecorded panoramic view depending upon the tilt angle and directional heading of the UE 101 as tilted and/or rotated by the user."). It would have been obvious to someone skilled in the art before the effective filling date to modify Grodde with Castro to include the tilt based on the motivation to get a better sense of the space and location (Castro col 4 lines 10-11).
Regarding claim 8, the combination of Grodde and Castro remains as applied to claim 1. Castro further teaches wherein a perspective view of the vehicle graphic is presented based on the tilt (see at least Castro Col 10 Lines 47-51: "Also, the switching module 209 can control the switching between which view (i.e., plan view or perspective view) is shown in the main view portion of the user interface 217.").
Regarding claim 9, the combination of Grodde and Castro remains as applied to claim 1. Grodde further teaches presenting, via the user interface, a path graphic representing a path extending from the vehicle graphic in one of a forward direction and a reverse direction (see at least Grodde para 101: "a custom path 474 that spans between the starting position 470 and the ending position 472 is calculated (e.g., by the remote client device 460) and optionally displayed on the GUI 462.").
Regarding claim 14, the combination of Grodde and Castro remains as applied to claim 14. Grodde further teaches presenting, via the user interface, at least one control input corresponding to a direction of movement along the path (see at least Grodde para 102: "In various embodiments, the custom path 474 can be modified based on inputs of the user operating the remote client device 460").
Regarding claim 17, the combination of Grodde and Castro remains as applied to claim 14. Grodde further teaches sending a control signal from the mobile device to a vehicle system controller of the vehicle in response to receiving a selection of a direction of movement along the path via the control input (see at least Grodde para 53: "In such embodiments, the remote client device 160 can receive user inputs, communicate with the controller 102, and allow a user of the remote client device 160 to customize the behavior of the overall system 100 as described in greater detail below.").
Regarding claim 18, the combination of Grodde and Castro remains as applied to claim 17. Grodde further teaches controlling movement of the vehicle with the vehicle system controller based on a shape of the path of the path graphic (see at least Grodde para 132: "In various embodiments, the vehicle is autonomously driven from the starting position to the ending position along the custom path through commands issued by the remote client device and the controller.").
Regarding claim 19, Grodde teaches A system, comprising: a vehicle control system configured to control a movement of a vehicle based on a shape of a path and corresponding control input (see at least Grodde para 6: "the vehicle and trailer traverse from the starting position to the ending position along the custom path. Moreover, steering instructions are conveyed ( or generated) on the remote device based on tracking data and the custom path until the vehicle and trailer arrive at the ending position."); and a mobile device (see at least Grodde para 54: "Examples o f a remote client device 160 include but is not limited to a mobile device (e.g., cellular phone, a stand-alone GPS unit, etc.)"), comprising: a user interface (see at least Grodde para 53: "In various embodiments, the system 100 further comprises a remote client device 160 that may further comprise a graphical user interface 162."); a processor (see at least Grodde para 4: "According to aspects of the present disclosure, a trailer park-assist system is disclosed. The system utilizes a controller that has a processor…"); and a memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising (see at least Grodde para 140: "A program within the memory 810 instructs the processor 808 to perform accepting 812 positional data (e.g., GPS information or positional data from 9-D positional sensors) from a vehicle and a trailer."): determine an orientation of a vehicle graphic for display on the user interface, the vehicle graphic representing a vehicle and a trailer (see at least Grodde para 8: "The remote client device is configured to accept positional data from a vehicle and a trailer ( e.g., GPS location, orientation of the trailer and the vehicle such as pitch, roll, and yaw, etc.) and display, on the GUI, a representation of a vehicle and a trailer within an environment based on the positional data."). Grodde teaches determinging the orientation of the vehicle graphic and displaying it on a screen, however Grodde does not explicitly teach determining a tilt of a mobile device and using it when determining what to display. However Castro teaches in a similar field of augmented navigation determine a tilt of the mobile device (see at least Castro Col 11 Lines 25-28: "In one embodiment, vertical directional data obtained from an accelerometer is used to determine the angle of elevation or tilt angle at which the UE 101 is pointing."); and display, via the user interface of the mobile device, the vehicle graphic according to the orientation and tilt (see at least Castro Col 10 Lines 57-61: "Thereafter, the switching module 209 interact with the image module 203 to display on the screen of the UE 101 different portions of the prerecorded panoramic view depending upon the tilt angle and directional heading of the UE 101 as tilted and/or rotated by the user."). It would have been obvious to someone skilled in the art before the effective filling date to modify Grodde with Castro to include the tilt based on the motivation to get a better sense of the space and location (Castro col 4 lines 10-11).
Regarding claim 20, the combination of Grodde and Castro remains as applied to claim 19. Castro further teaches the system of claim 19, comprising an accelerometer, wherein the tilt is determined based on a measurement of the accelerometer (see at least Castro Col 10 Lines 55-57: "an accelerometer module 213 which determines vertical orientation or an angle of elevation of the UE 101.").
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde in view of Castro in view of Gehin et al. (DE102016118967)(“Gehin”).
Regarding claim 2, the combination of Grodde and Castro remains as applied to claim 1. The combination of Grodde and Castro teaches determining the orientation and tilt of a mobile device and determining the orientation  and location of a vehicle, but the combination does not explicitly teach comparing the two orientations/positions. However Gehin teaches in a similar field of mobile phone vehicle control wherein the orientation is determined based on a location of the mobile device around a periphery of the vehicle and the trailer (see at least Gehin para 8: "In addition, a position and / or an orientation of the motor vehicle relative to a position and / or an orientation of the mobile terminal is preferably determined on the basis of the radio link during maneuvering."). It would have been obvious to someone skilled in the art to determine the orientation  of the vehicle in view of the phone based on the motivation to keep the orientation of the graphic the same as the orientation of the vehicle in view of the mobile device.
Regarding claim 3, the combination of Grodde, Castro, and Gehin remains as applied to claim 2. Grodde further teaches wherein the orientation is based on a measurement of a direction of a vehicle (see at least Grodde para 109: "the vehicle 532 and the trailer 530 can be graphical representations or a live representation thereof (e.g., via Google Earth), which is aided by the GPS and other vehicle metrics ( e.g., orientation such as pitch/roll/yaw)").
Regarding claim 4, the combination of Grodde, Castro and Gehin remains as applied to claim 3. Gehin further teaches wherein the orientation is based on a measurement of a device location direction (see at least Gehin para 16: "In particular, a smartphone or a tablet computer can be used as the mobile terminal device. Such mobile terminals usually have sensors with which the movement and / or orientation of the mobile terminal can be determined.").
Regarding claim 5, the combination of Grodde, Castro, and Gehin remains as applied to claim 4. Gehin further teaches wherein the orientation is based on a device rotation direction (see at least Gehin para 43: "It can be seen here that the display 29 is adapted to the motor vehicle 2 as a function of the orientation of the mobile terminal 5.").
Regarding claim 6, the combination of Grodde, Castro, and Gehin remains as applied to claim 5. Gehin further teaches  aligning the device location direction and the device rotation direction (see at least Gehin para 41: "The orientation of the mobile terminal 5 relative to the orientation of the motor vehicle 2 can thus be determined in a reliable manner.").
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grodde in view of Castro in view of Gehin in view of Popoken et al. (US Pub. No. 2017/0008563) (“Popoken”).
Regarding claim 7, the combination of Grodde, Castro, and Gehin remains as applied to claim 2. Grodde teaches determining the orientation of the vehicle graphic based on the orientation of the vehicle displaying based on the position information, but Grodde does not explicitly teach zones based on the location of the mobile device. However, Popoken teaches in a similar field of car/trailer combination steering wherein the orientation is based on determining a zone based on the location of the mobile device (see at least Popoken para 54: "An edge 31 of the trunk forms an end of the vehicle, being bordered by zones 33, 35 of different color, so that in event of an overlapping of one of the zones 33 and/or 35 with a potentially colliding component in the surroundings a warning is given, e.g., in the form of a blinking on the mobile display unit."). It would have been obvious to someone skilled in the art to modify the combination of Grodde, Castro, and Gehin with Popoken based on the motivation to keep the combination from colliding with the user or their surroundings.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grodde in view of Castro in view of Antoy et al. (US. Pub. No. 2019/0113351)(“Antoy”).
Regarding claim 10, the combination of Grodde and Castro remains as applied to claim 9. The combination of Grodde and Castro teaches being able to set a starting point, an ending point and forbidden areas for path creation (Grodde para 88-90, 143), but the combination does not explicitly teach an input configured to change a shape of the path graphic. However Antony teach in a similar field of vehicle guidance presenting a path input configured to change a shape of the path graphic ("see at least Antony para 78: "The navigational controller 300 can receive one or more navigational inputs including navigational inputs to: the interface element 304 ( e.g., tapping the interface element 304 of the navigational control system 300 to suggest a forward modification of a vehicle path);the interface element 306 ( e.g., tapping the interface element 306 of the navigational control system 300 to suggest a rightward modification of a vehicle path);…"). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination with Antony based on the motivation to allow the user to modify the path of the vehicle based on personal preference (Antony para 23) and provide an alternative  to more complex user inputs (para 24).
Regarding claim 11, the combination of Grodde, Castro, and Antony remains as applied to claim 10. Antony further teaches changing a shape of the path based on receiving input via the path input (see at least Antony para 109: "Responsive to the one or more navigational inputs satisfying at least one of the one or more path modification criteria, the vehicle computing system can activate one or more vehicle systems to modify the path of the autonomous vehicle.").
Regarding claim 12, the combination of Grodde, Castro, and Antony remains as applied to claim 11. Grodde further teaches changing a shape of the path includes changing a curvature via the path input (see at least Grodde para 114: "The custom path can also be calculated using Dubins Path Method, which typically refers to a combination of any number of straight lines and any number of arcs segments with equal radius such that the shortest curve that connects two points in the two-dimensional Euclidean plane (i.e., x-y plane) with a constraint on the curvature of the path. Ideally, the smallest possible turning radius, r>Rc (δcrit), is used.").
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grodde in view of Castro in view of Antony in view of Yu et al. (USP 10,146,307) (“Yu”).
Regarding claim 13, the combination of Grodde, Castro, and Antony remains as applied to claim 10. The combination of Grodde, Castro, Gehin and Antony teaches a user interface interactable to modify the path of a vehicle via user input, however the combination does not explicitly teach where the inputs are located. However Yu teaches in the similar field of aligning content on a display determining an edge that most closely aligns with an axis that is perpendicular to the path graphic and aligning the path input with the edge (see at least Yu Col 6  Lines 16-21: "Here, the graphical user interface presented on the display unit 110 contains a part 410 (e.g. an on-screen window) for presenting visual content (e.g. an image or a video sequence) with an angle that is adaptively adjustable to the orientation EO of the at least one eye in increments other than 90°, e.g. continuously."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination to include Yu based on the motivation to orientation of the user interface intuitively and effortlessly (Yu Col 2 lines 48-51).
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grodde in view of Castro in view of Yu.
Regarding claim 15, the combination of Grodde and Castro teaches a user interface interactable to modify the path of a vehicle via user input, however the combination does not explicitly teach where the inputs are located. However Yu teaches in the similar field of aligning content on a display determining an edge that most closely aligns with the path graphic and aligning the at least one control input along the edge (see at least Yu Col 5 Lines 53-58: "Thus, after having registered the orientation EO of the at least one eye, the data output module 1020 generates the control signal S, such that the visual content VC is rotated -90° thereto to become aligned as much as possible with the orientation EO of the at least one eye."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination to include Yu based on the motivation to orientation of the user interface intuitively and effortlessly (Yu Col 2 lines 48-51).
Regarding claim 16, the combination of Grodde, Castro, and Yu remains as applied to claim 15. Yu further teaches determining an edge that most closely aligns with a direction of the path graphic (see at least Yu Col 6 Lines 3-10: "if for instance the visual content VC may only be rotated in orientations CO with 90-degrees increments relative to the display unit 110, any misalignment below 45 degrees, represents a minimal misalignment. In other words, as long as the misalignment between the orientation EO of the at least one eye and the orientation CO of the visual content VC is below 45 degrees a selected 10 orientation CO will be maintained.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fialho et al. (USP 9,886,795) teaches transitioning for a top down view of a map to an augmented view based on the tilt . Asahara et al. (US Pub. No. 2007/0244635) teaches showing a plurality of paths to a destination and the ability to choose a path. Yach et al. (US Pub. No. 2012/0284620) teaches rotating icons based on the rotation of a device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   

/ANGELA Y ORTIZ/     Supervisory Patent Examiner, Art Unit 3663